                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 JONATHAN CHARLES HUGHES,

                        Plaintiff,

                   v.

 AT&T, et al.,                              Case No. 3:19-cv-00179-SLG-DMS

                        Defendants.


            ORDER RE FINAL REPORT AND RECOMMENDATION

      This is a Civil Rights action filed by self-represented prisoner Jonathan

Hughes. In his Complaint at Docket 1, Mr. Hughes named several defendants in

the case caption and additional defendants in the body of the case. At Docket 3,

Mr. Hughes filed an Application to Waive the Filing Fee. At Docket 6, Mr. Hughes

filed a Motion to Appoint Counsel.

      The case has been referred to the Honorable Magistrate Judge Deborah M.

Smith. At Docket 8, Judge Smith issued a Final Report and Recommendation in

which she recommended that the Complaint at Docket 1 be dismissed without

prejudice, the Application to Waive the Filing Fee be Docket 3 be deferred, and the

Motion to Appoint Counsel be denied without prejudice. No objections to the Final

Report and Recommendation were filed.

      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). That

statute provides that a district court “may accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge.”1 A court is

to “make a de novo determination of those portions of the magistrate judge’s report

or specified proposed findings or recommendations to which objection is made.” 2

But as to those topics on which no objections are filed, “[n]either the Constitution

nor [28U.S.C. § 636(b)(1)] requires a district judge to review, de novo, findings and

recommendations that the parties themselves accept as correct.”3

          The Court has reviewed the Final Report and Recommendation and agrees

with its analysis.           Accordingly, the Court adopts the Final Report and

Recommendation, and IT IS ORDERED that the Complaint at Docket 1 is

DISMISSED without prejudice. IT IS FURTHER ORDERED that the Motion to

Appoint Counsel at Docket 6 is DENIED without prejudice. The Application to

Waive the Filing Fee at Docket 3 is DEFERRED. The Court notes that Mr. Hughes

recently filed an Amended Complaint (Docket 9) that will be screened in due

course.

          DATED this 27th day of December, 2019 at Anchorage, Alaska.

                                                   /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 636(b)(1).
2
    Id.
3
  United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); see also Thomas v. Arn,
474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require district court
review of a magistrate’s factual or legal conclusions, under a de novo or any other standard,
when neither party objects to those findings.”).

Case No. 3:19-cv-00179-SLG-DMS, Hughes v. AT&T, et al.
Order re Final Report and Recommendation
Page 2 of 2
